Exhibit 10.6

EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

TRANSITION SERVICES AGREEMENT

This TRANSITION SERVICES AGREEMENT (this “Agreement”), dated as of April 10,
2015, is made by and among Alkermes Pharma Ireland Limited, a private limited
company incorporated in Ireland (“Supplier”), Recro Pharma, Inc., a Pennsylvania
corporation (“Recipient Representative”), DV Technology LLC, a Delaware limited
liability company (the “Company”), and Alkermes Gainesville LLC, a Massachusetts
limited liability company (“Alkermes Gainesville,” and together with Recipient
Representative and the Company, the “Recipients”). Supplier and the Recipients
collectively are referred to herein as the “Parties.” Capitalized terms used but
not defined herein shall have the meaning assigned to such terms in the Purchase
Agreement (defined below).

Recitals

WHEREAS, Supplier, Recipient Representative, the Company and certain other
parties entered into a Purchase and Sale Agreement, dated as of March 7, 2015
(the “Purchase Agreement”), pursuant to which, among other things, Supplier and
its Affiliate agreed to sell and transfer, and Recipient Representative and the
Company agreed to purchase, the Transferred Interests;

WHEREAS, the Recipients desire to obtain from Supplier, on the terms and subject
to the conditions set forth herein, certain services following consummation of
the transactions contemplated by the Purchase Agreement, and Supplier is willing
to provide (or cause to be provided) to the Recipients, on a transitional basis
and on the terms and subject to the conditions set forth herein, such services;
and

WHEREAS, concurrently with entry into this Agreement, Recipient Representative
is entering into an indemnification agreement with [* * *] in the form attached
hereto as Exhibit A.

Agreement

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements set forth herein and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Parties, intending
to be legally bound, hereby agree as follows:

ARTICLE I.

SERVICES

Section 1.1 Purchase and Sale of Services.

(a) Supplier by itself or through its Affiliates agrees to provide to the
Recipients, on the terms and subject to the conditions of this Agreement and in
consideration of the Service Charges described below, the services described in
Schedule I, Schedule II, and Section 1.2 (each individually a “Service” and
collectively, the “Services”) for the period designated for each such Service
set forth in Section 6.1.



--------------------------------------------------------------------------------

EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

(b) At any time following the Closing Date, the Parties may agree in writing to
add to, delete or modify the Services set forth on Schedule I or Schedule II.
The costs for Services that are added to Schedule I or Schedule II pursuant to
this Section 1.1(b) shall be determined in accordance with Section 2.1.

(c) In performing its obligations under this Agreement, Supplier (or its
Affiliates, as applicable) shall:

(i) provide the Services in a commercially reasonable manner that is, to the
extent applicable, consistent with the manner in which they have been provided
in the preceding twelve months and in accordance with the policies and
procedures of Supplier in place as of the Closing Date;

(ii) subject to Section 3.1, maintain the necessary resources (human and
technological) to provide the Services;

(iii) use commercially reasonable efforts to obtain the authorizations,
memberships, licenses, approvals, consents or qualifications of any person as
may be necessary for the performance of its obligations pursuant to this
Agreement, including obtaining from third party providers all consents necessary
to grant any sublicenses in connection with the performance of Services
hereunder and maintain such authorizations, memberships, licenses, approvals,
consents and qualifications in full force and effect.

(A) Any fee or extra cost charged to Supplier or its Affiliates by third party
providers in connection with any such requested consents shall be paid directly
by the Supplier and invoiced to the Recipient Representative at cost in
accordance with Section 2.2. To the extent that a third party provider charges
Recipients directly, Recipients may pay such third party providers directly and
shall not be liable to Supplier for such amounts paid to third party providers.

(B) In the event that the consent of a third party provider, if required, is
requested by Supplier and is not obtained within thirty (30) days following the
Closing Date, Supplier shall notify Recipient Representative and shall cooperate
with Recipient Representative to provide an alternate means of providing the
Services affected by such failure to obtain consent, such alternative to be
reasonably satisfactory to Recipient Representative. In the event that such an
alternative is required, Supplier shall provide the Services in such alternative
manner and Recipient Representative shall bear any expenses incurred in the
provision of such Services through such alternative means.

(d) All Services listed on Schedule I and Schedule II shall be coordinated
through a designated service coordinator set forth opposite such Service.
Schedule I and Schedule II shall be updated to reflect any changes to the
designated service coordinator by giving notice to the Recipient Representative.

 

2



--------------------------------------------------------------------------------

EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

(e) The Parties acknowledge the transitional nature of the Services.
Accordingly, as promptly as practicable following the execution of this
Agreement, Recipients agree to use commercially reasonable efforts to make a
transition of each Service to its own internal organization or to obtain
alternate third party sources to provide the Services; provided, that nothing in
this Section 1.1(e) shall limit the term of such Services as provided in this
Agreement or be interpreted as an agreement to transition such Services prior to
the expiration of the term of such Services set forth herein.

(f) The Parties acknowledge that the Services are provided for the purpose of
integration only, and not for any other purpose, including resale of the
Services.

Section 1.2 Consulting Services.

(a) From the date hereof until July 15, 2015, [* * *] shall serve as acting
General Manager of the facility located at 1300 Gould Drive, Gainesville, GA
30504 (the “Alkermes Gainesville Facility”) and as an advisor to the management
of Recipient Representative. Except for the period from April 20, 2015 through
April 25, 2015, during which [* * *] will attend in-person meetings of Supplier
and its Affiliates and be absent from the Alkermes Gainesville Facility, from
the date hereof until July 15, 2015, [* * *] shall exclusively provide services
to Recipients, and may only provide services to Supplier with the prior written
approval of Recipient Representative (which approval may not be unreasonably
delayed, conditioned or withheld). Recipients shall bear no cost for such
services provided by [* * *] to Supplier during such period.

(b) After July 15, 2015, [* * *] shall be reasonably available via telephone or,
upon reasonable advance notice to [* * *] and Supplier, in person at the
Alkermes Gainesville Facility to act as an advisor to the management of
Recipient Representative until the earlier of: (i) October 1, 2015 or (ii) the
Recipient Representative’s notice to Supplier that [* * *]’s services as an
advisor are not required, at which point [* * *] will have no continuing
obligation to the Recipients except as set forth in Section 1.2(c). As an
advisor to the management of Recipient Representative, [* * *] shall not have
decision-making authority concerning the Alkermes Gainesville Facility and its
operations and all decisions concerning the Alkermes Gainesville Facility and
its operations shall be made by the management of Recipient Representative or
their other designated individuals.

(c) After October 1, 2015 until the conclusion of the 2015 audit, [* * *] shall
be reasonably available, upon reasonable advance notice to [* * *] and Supplier,
via telephone to answer questions from the management of Recipient
Representative regarding the 2015 audit.

(d) Nothing in this Agreement will be interpreted as a contract for [* * *]’s
employment. All Services provided by [* * *] in accordance with Sections 1.2(a),
1.2(b) and 1.2(c) shall be performed subject to the terms of [* * *]’s
employment with Supplier. For clarity, if [* * *]’s employment with Supplier
shall be terminated for any reason, or if [* * *] shall be unable to perform the
services set forth in Sections 1.2(a), 1.2(b) and 1.2(c), Supplier shall have no
further obligation under such sections.

 

3



--------------------------------------------------------------------------------

EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Section 1.3 Third Party Service Providers. It is understood and agreed that
Supplier has been retaining, and will continue to retain, third party service
providers to provide some of the Services to the Recipients. In addition,
Supplier shall have the right to hire other third party service providers to
provide all or part of any Service, provided that the hiring of such other third
party providers does not adversely affect the provision of the Services by
Supplier; provided, however, that Supplier shall not hire other third party
service providers to provide all or part of any Service to the extent such hire
would materially increase the costs of such Services without the prior written
consent of Recipient Representative. In the event that Recipient Representative
does not provide such prior written consent, Supplier shall have the right to
immediately terminate the provision of Services proposed to be provided by such
third party service provider. Supplier shall in all cases retain responsibility
for the provision to the Recipients of Services to be performed by such third
party service provider. Notwithstanding the foregoing, Supplier shall not hire a
different third party provider to provide the Services to be provided by
Clarkson Consulting without the prior written consent of Recipient
Representative (which consent may not be unreasonably delayed, conditioned or
withheld).

Section 1.4 Force Majeure.

(a) Supplier shall notify Recipient Representative of any circumstances beyond
the reasonable control of Supplier including, but not limited to, war,
insurrection, riot, civil commotion, acts of terrorism, act of God, market
closure (which is not in the ordinary course of business), fire, water damage,
explosion, mechanical breakdown, any law, decree, regulation or order of any
government or governmental body (including any court or tribunal), any material
interruption in telecommunications, Internet or utilities services that
prevents, hinder or delays Supplier from performing its obligations under this
Agreement (a “Force Majeure Event”).

(b) In the event that Supplier is prevented, hindered or delayed from performing
its obligations under this Agreement, in whole or in part, due to a Force
Majeure Event, then (i) the affected provisions and/or other requirements of
this Agreement shall be suspended to the extent necessary during the period of
such disability, and (ii) Supplier shall have no liability to the Recipients or
any other party in connection with such suspension. Supplier shall use its
commercially reasonable best efforts to resume full performance of this
Agreement as soon as reasonably practicable following the conclusion of the
Force Majeure Event. From the commencement and during the continuance of a Force
Majeure Event, Recipients may replace, at their sole expense, any affected
Service by providing such Service internally or engaging a third party to
provide such Service and Supplier shall reasonably cooperate with such efforts.

Section 1.5 Records. Each Party shall keep or cause to be kept full and accurate
records (the “Records”) existing or generated as part of the Services performed
in connection with this Agreement in accordance with European Union, U.S., and
International Conference on

 

4



--------------------------------------------------------------------------------

EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Harmonisation of Technical Requirements for Registration of Pharmaceuticals for
Human Use (ICH) records retention requirements. Such Records shall be made
available to the other Parties promptly on request in such format as may be
reasonably requested at the requesting Party’s cost.

Section 1.6 Audit Request. Recipients will have the right upon thirty (30) days
prior written notice to Supplier to audit the records of Supplier or its
Affiliates through an independent certified accountant selected by Recipients,
and which is reasonably acceptable to Supplier, for the purposes of confirming
(i) that Supplier has complied with its obligations to deliver the Services and
(ii) the accuracy of the Service Charges as set forth in Section 2.1, in each
case, in accordance with this Agreement. Supplier shall make its employees
reasonably available to Recipients and its accountant in order to provide access
to the systems, documentation and records that are the subject of any such
audit. Such accountant must have executed and delivered to Supplier a
confidentiality agreement as reasonably requested by Supplier, which will
include provisions limiting such accountant’s disclosure to Recipients to only
the results of such audit and any information necessary for Recipients and
Supplier to determine whether Supplier has complied with its obligations to
deliver the Services. The results of such audit will be referred to (A) for
Recipients, Gerri Henwood, Chief Executive Officer and (B) for Supplier, Blair
Jackson, Vice President of Business Development, who shall use commercially
reasonably efforts to address and resolve those findings identified by the
independent certified accountant as not in compliance with the obligations under
this Agreement. If the matter has not been resolved within thirty (30) days of
the matter being referred under the foregoing clause, then the findings of the
independent certified accountant, including any destruction order given by the
independent certified accountant, will be binding on both Parties and the
Parties shall remedy those items found to not be in accordance with this
Agreement.

Section 1.7 Mutual Confidentiality.

(a) Except as expressly permitted pursuant to this Agreement, the Purchase
Agreement, the Ancillary Agreements, the Intellectual Property Transfer and
License Agreement and the IP License Agreement, the Parties shall refrain from,
either alone or in conjunction with any other Person, or directly or indirectly
through their Affiliates or Representatives, disclosing to any other Person, or
using in any manner, any confidential, proprietary or secret information
(“Confidential Information”) of any other Party or such Party’s Affiliates;
provided that the foregoing obligations of confidentiality and non-use will not
apply to any Confidential Information that (A) is or becomes generally available
to the public or otherwise part of the public domain and other than through any
act or omission of the foregoing Persons or their Affiliates in breach of this
Agreement, the Purchase Agreement, the Ancillary Agreements, the Intellectual
Property Transfer and License Agreement or the IP License Agreement, (B) is
disclosed after the date hereof to the foregoing Persons or their Affiliates or
Representatives on a non-confidential basis by a third party that is not subject
to an obligation of confidentiality with respect to such Confidential
Information, and (C) is independently discovered or developed by the foregoing
Persons or their Affiliates without the aid, application, or use of such
Confidential Information.

 

5



--------------------------------------------------------------------------------

EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

(b) Notwithstanding Section 1.7(a), a Party may disclose Confidential
Information in order to comply with (i) a request or requirement by deposition,
interrogatory, request for documents, subpoena, civil investigation demand or
similar process or a formal request from a regulatory examiner, if in the
reasonable opinion of counsel, such disclosure is necessary for such compliance
(an “External Demand”); and (ii) only with respect to Confidential Information
that is not Restricted Information (as defined below), to its
Affiliates; provided that, (A) with regard to disclosure under clause (i), prior
to making such disclosure, the Party subject to such demand or request shall
(x) immediately notify the other Party of the existence, terms and circumstances
surrounding such External Demand, (y) consult with the other Party on the
availability of taking legally available steps to resist or narrow such request
or disclosure, and (z) assist the other Party, at the other Party’s expense, in
seeking a protective order or other appropriate remedy to the extent available
under the circumstances and (B) with regard to disclosure under clause (ii),
prior to making such disclosure, the recipient of such Confidential Information
shall be bound by obligations of confidentiality with respect to the use and
disclosure of such Confidential Information that are at least as stringent as
the obligations of confidentiality set forth herein. Recipient shall not, and
shall cause its Affiliates and Representatives not to, access any Restricted
Information. For purposes of this Section 1.7, “Restricted Information” shall
mean information accessed through Veeva Vault that is not necessary to continue
operating the Alkermes Gainesville Facility under cGMPs.

(c) The obligations of confidentiality set forth in this Section 1.7 shall be in
addition to, and shall not amend, modify or otherwise limit, any obligations of
confidentiality or non-disclosure as set forth in the Purchase Agreement.

ARTICLE II.

SERVICE CHARGES

Section 2.1 Service Charges.

(a) As compensation for the Services to be provided hereunder, Recipient
Representative shall pay to Supplier or its Affiliate (as designated by Supplier
on a Service-by-Service basis):

(i) for Services set forth on Schedule I, the actual out-of-pocket costs
(including the costs of obtaining authorizations, memberships, licenses,
applications, approvals, and consents pursuant to Section 1.1(c)(iii)) incurred
by Suppliers and its Affiliates to provide such Services; provided, that
Recipient Representative shall not pay the out-of-pocket costs for those
Services set forth on Schedule I that Suppliers or its Affiliates would
ordinarily use internal resources (e.g., headcount) to address;

(ii) for Services set forth on Schedule II, Supplier’s and its Affiliates’:
(i) standard full time equivalent rate of $[* * *] per hour plus (ii) actual out
of pocket costs (including the costs of obtaining authorizations, memberships,
licenses, approvals, applications and consents pursuant to Section 1.1(c)(iii)),
incurred by Supplier and its Affiliates to provide such services;

 

6



--------------------------------------------------------------------------------

EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

(iii) for the Services provided by [* * *] in accordance with Section 1.2(a),
Supplier’s and its Affiliates’ (i) cost of [* * *]’s salary, plus the costs of
associated employee benefits, for such three month period plus (ii) actual
out-of-pocket costs, incurred by Supplier and its Affiliates to provide the
Services; and

(iv) for the Services provided by [* * *] in accordance with Sections 1.2(b) and
1.2(c), Supplier’s and its Affiliates’: (i) fully burdened monthly rate for [* *
*] plus (ii) actual out-of-pocket costs, incurred by Supplier and its Affiliates
to provide the Services as requested by Recipients.

The costs and rates referenced in clauses (i) through (iv) above (the “Service
Charges”) shall each be evidenced by Supplier’s or its Affiliates’ records.

(b) If at any time the nature of the Services provided pursuant to this
Agreement changes materially in scope from the original proposed allocations set
forth in Section 2.1(a), the Service Charges associated with such Service shall
be recalculated to a mutually agreeable rate and agreed to in good faith between
Supplier and Recipient Representative.

(c) Payments made by Recipient for goods and services provided by Supplier under
this agreement are exclusive of any federal, state, county or municipal sales or
use tax, value added tax, excise or similar charge, or other Tax assessment
(other than Income Tax), which will be additionally payable by Recipient in the
event that such Tax applies to any of these payments, provided that Supplier
will issue an appropriate invoice to support any such charge. If Recipient
Representative reasonably believes it is required by law to pay or withhold any
Income Tax on behalf of Supplier with respect to any amounts payable to Supplier
under this Agreement, then (i) Recipient Representative shall notify Supplier of
its intention to withhold no later than fifteen (15) days before the payment is
due (and such notice shall be sent to the persons designated in Section 7.4(a));
(ii) Recipient Representative shall deduct the Income Taxes from the amount of
such monies due; (iii) any such Income Tax required to be paid or withheld shall
be an expense of and borne solely by Supplier; and (iv) Recipient Representative
shall promptly provide Supplier with a certificate or other documentary evidence
to enable Supplier to support a claim for a refund or a foreign tax credit.
Supplier and Recipient Representative agree to cooperate in all respects to take
advantage of any double taxation agreements or similar agreements as may, from
time to time, be available in order to enable Recipient Representative to make
such payments to Supplier without any deduction or withholding of Income Tax.
Notwithstanding the foregoing, it is understood and agreed that: (1) so long as
Supplier has provided Recipient Representative with (A) a properly completed
Form W-8BEN-E establishing its status as the beneficial owner for purposes of
the U.S.-Ireland Treaty of the payments of any Service Charges made to Supplier
hereunder and its claim to treaty benefits under Article 7 of the U.S.-Ireland
Treaty (relating to Business Profits), and such W-8BEN-E has not expired,
Recipient Representative shall treat all such payments to Supplier as exempt
from withholding of U.S. federal Income Taxes, and (B) a Form W-8BEN-E upon
which Recipients may rely to show that the payments made to Supplier are not
subject to FATCA withholding, Recipients shall not withhold any amounts under
FATCA from payments made to Supplier hereunder; and (2) with

 

7



--------------------------------------------------------------------------------

EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

respect to any payments to an Affiliate of Supplier (as designated pursuant to
Section 2.1(a)), so long as such Affiliate has provided Recipient with a
properly completed W-9 or other documentation that establishes to Recipient’s
satisfaction that such Affiliate is exempt from backup withholding, Recipient
shall treat any payments made hereunder to such Affiliate of Service Charges as
exempt from withholding of U.S. federal Income Taxes and from information
reporting under Chapter 61 of the Code.

(d) All Service Charges payable under this Agreement shall become due
immediately upon termination (in whole or in part) or expiration of this
Agreement.

Section 2.2 Invoicing and Settlement of Costs.

(a) During the Term of this Agreement, Supplier shall deliver to the Recipient
Representative each month an invoice in respect of the Services provided to the
Recipients and any costs incurred in connection with such Services during the
previous month, such invoice to include any pass through costs incurred by
Supplier and its Affiliates. Such invoices shall list the fee for the Services
rendered and set forth in reasonable detail the basis for the allocation of such
fees to the Recipients. The invoice shall state the amount due in respect of the
Services provided during the previous month and shall be a valid tax invoice for
VAT purposes.

(b) The Recipient Representative shall pay to Supplier, to such account as may
be specified in writing by Supplier from time to time, all amounts not disputed
in good faith and specified in such invoice on or before the forty-fifth (45th )
day following the date of receipt of the relevant invoice.

(i) In the event of a good faith dispute as to the propriety of the amount
invoiced, the Recipient Representative shall pay all undisputed amounts, but
shall be entitled to withhold payment of any amount in dispute and shall notify
Supplier promptly following receipt of any disputed invoice of the disputed
amount and the reasons each such charge is disputed by the Recipient
Representative.

(ii) Upon delivery of such notice, Supplier and Recipient Representative shall
use reasonable commercial efforts to resolve any such dispute promptly.

(iii) If the matter has not been resolved within thirty (30) days after the
delivery of notice referenced in clause (i) above, then the matter shall be
referred to (A) for Supplier, Noeleen Kenny, Vice President Alliance Management
and (B) for Recipient Representative, the Chief Financial Officer. The foregoing
representatives of the Parties, or their designees, shall use reasonable
commercial efforts to resolve such dispute promptly.

(iv) If the matter has not been resolved within thirty (30) days (or such longer
period as may be agreed in writing by the Parties) of being referred under
clause (iii) above then the Parties may initiate formal legal proceedings with
respect to such dispute.

 

8



--------------------------------------------------------------------------------

EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

ARTICLE III.

PERSONNEL

Section 3.1 Right to Designate and Change Personnel. Supplier will make
available such qualified personnel as will be required to provide the Services.
Nothing in this Agreement shall limit the Supplier’s and its Affiliates’ ability
to remove any personnel or terminate any personnel at any time. Notwithstanding
anything to the contrary contained in this Agreement, including, without
limitation, the contents of Schedule I and Schedule II, Supplier and its
Affiliates shall not be required to retain any of their employees after the
Closing that they do not choose to retain in their sole discretion.

Section 3.2 Access to Premises. Recipients shall allow reasonable access to any
premises at which the Services are provided to suitable personnel of Supplier
and its Affiliates or subcontractors as necessary for the provision of Services.
Supplier and its Affiliates shall ensure that its personnel allowed access
pursuant to the provisions of this Section 3.2 comply with all reasonable
safety, confidentiality, and security requirements provided to them from time to
time by the Recipients.

Section 3.3 Not a Contract of Employment. It is acknowledged by the Parties that
this Agreement constitutes a contract for the provision of services and not a
contract of employment. Accordingly, during the Term of this Agreement, each
Party shall retain overall control of its personnel at all times and be
responsible for the payment of all remuneration and benefits of any kind
(including all salaries, holiday pay, tax, health insurance, pay related social
insurance payments and contributions to pension arrangements) and shall make all
proper deductions from the remuneration that it pays to its employees, personnel
and subcontractors.

ARTICLE IV.

DISCLAIMER OF WARRANTIES

Section 4.1 Disclaimer of Warranties. Except as expressly provided in this
Agreement, the Parties agree that the information provided hereunder is provided
without assertion that it is complete and such information and the Services
provided hereunder are provided in both cases with no warranties, and Supplier
and its Affiliates expressly disclaim any warranties arising as a result of this
Agreement, whether express, implied or statutory.

Section 4.2 Liability of Supplier and its Affiliates. Supplier and its
Affiliates undertake to perform only such duties as are expressly set forth
herein and no duties shall be implied. Supplier and its Affiliates shall have no
liability under and no duty to inquire as to the provisions of any agreement
other than this Agreement. Supplier’s and its Affiliates’ sole responsibility
with respect to this Agreement shall be for the provision of Services in
accordance with the terms of this Agreement. If the delivery or provision of
Services shall be stayed or enjoined by any court order, or in case any order,
judgment or decree shall be made or entered by any court affecting such services
or any part thereof, then and in any such event, Supplier and its

 

9



--------------------------------------------------------------------------------

EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Affiliates are authorized, in their sole discretion, to rely upon and comply
with any such order, writ, judgment or decree which they are advised by legal
counsel selected by them is binding upon them without the need for appeal or
other action; and if Supplier or its Affiliates comply with any such order,
writ, judgment or decree, they shall not be liable to any of the Parties hereto
or to any other person or entity by reason of such compliance even though such
order, writ, judgment or decree may be subsequently reversed, modified,
annulled, set aside or vacated.

ARTICLE V.

INDEMNIFICATION AND LIMITATION OF LIABILITY

Section 5.1 Indemnification by Supplier. Subject to the provisions of this
Article V, Supplier shall indemnify and hold harmless the Recipients, and each
of their respective directors, officers, employees and agents, and each of their
heirs, executors, successors and assigns of any of the foregoing from and
against any and all Losses actually suffered or incurred by them arising out of
or resulting from Supplier’s or its Affiliates’ (i) breach of this Agreement,
(ii) violation of applicable law in performing the Services; (iii) bad faith,
gross negligence or willful misconduct in performing the Services; or
(iv) claiming benefits on a form W-8BEN-E pursuant to Section 2.1(c) of this
Agreement to which Supplier was not entitled.

Section 5.2 Indemnification by Recipients. The Recipients shall indemnify and
hold harmless:

(a) Subject to the provisions of this Article V, Supplier and its Affiliates,
and each of their respective directors, officers, employees and agents, and each
of their heirs, executors, successors and assigns of any of the foregoing for
all Losses actually suffered or incurred by them arising out of or resulting
from the Recipients’ (i) breach of this Agreement, (ii) violation of applicable
law in respect of the Services provided hereunder; or (iii) bad faith, gross
negligence or willful misconduct in respect of the Services provided hereunder;
and

(b) Subject to the provisions of this Article V, Supplier and its Affiliates and
each of their respective directors, officers, employees and agents, and each of
their heirs, executors, successors and assigns of any of the foregoing for all
Losses actually suffered or incurred by them arising out of or resulting from
the Services provided in accordance with Section 1.2.

Section 5.3 Limitation on Liability. No Party shall be entitled to
indemnification pursuant to this Article V to the extent that such Losses
resulted from such Party’s bad faith, gross negligence, willful misconduct or
failure to comply with applicable laws. Except with respect to liability arising
under Section 5.2(b) or from a breach of Section 1.7 of this Agreement, such
indemnification obligations shall not exceed [* * *] hereunder. Except with
respect to liability arising under Section 5.2(b) of this Agreement or a breach
of Section 1.7 of this Agreement, notwithstanding anything to the contrary
contained in this Agreement, none of the Parties shall have any liability under
any provision of this Agreement for any punitive, incidental, consequential,
special or indirect damages, including loss of future profits, revenue or
income, diminution in value or loss of business reputation or opportunity
relating to the breach or alleged breach of this Agreement, regardless of
whether such damages were foreseeable.

 

10



--------------------------------------------------------------------------------

EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Section 5.4 Indemnification Procedures. The procedures set forth in Section 10.4
of the Purchase Agreement shall be deemed incorporated into, and made part of,
this Agreement.

Section 5.5 Mitigation. The provisions set forth in Section 10.6 of the Purchase
Agreement shall be deemed incorporated into, and made part of, this Agreement.

Section 5.6 Entire Indemnification; Waiver. The provisions in Sections 5.1
through 5.6 of this Agreement constitute the complete agreement between the
Parties with respect to indemnification under this Agreement, and each Party
waives its right to assert any common-law indemnification or contribution claim
against the other party with respect to such subject matter.

Section 5.7 Specific Performance. The Parties agree that irreparable damage, for
which monetary damages (even if available) may not be an adequate remedy, might
occur in the event that the Parties breach any provision of Section 1.7 of this
Agreement. Accordingly, the Parties acknowledge and agree that, to prevent
breaches or threatened breaches by the Parties of any of their respective
covenants or obligations set forth in Section 1.7 of this Agreement and to
enforce specifically the terms and provisions of Section 1.7 of this Agreement,
the Parties shall be entitled to seek an injunction, specific performance and
other equitable relief to prevent breaches of Section 1.7 of this Agreement and
to enforce specifically the terms and provisions of Section 1.7 of this
Agreement, in addition to any other remedy to which they are entitled in law or
in equity.

ARTICLE VI.

TERM AND TERMINATION

Section 6.1 Term. The term of this Agreement shall commence on the date hereof
and unless earlier terminated pursuant to Section 6.2, shall continue in full
force until the earlier of the expiration of the specified period for each of
the Services set forth below or completion of the Services (the “Term”);
provided, that the Term for any Service may be extended or shortened by written
agreement of the Parties.

(a) The Services set forth on Schedule I shall terminate sixty (60) days after
the Closing Date, provided, however, that the Recipients shall have the right to
reasonably request additional information or documentation related to the
Services set forth on Schedule I for an additional number of days as reasonably
agreed among the Parties and Supplier shall make a good faith effort to provide
such requested information or documentation.

(b) The Services set forth on Schedule II shall terminate on June 30, 2016.

(c) The term of the Services provided pursuant to Section 1.2 are set forth in
Section 1.2.

Section 6.2 Termination. Notwithstanding Section 6.1, this Agreement or any of
the Services provided for hereunder may be terminated at any time prior to the
expiration of the Term:

(a) by mutual written consent of the Parties;

 

11



--------------------------------------------------------------------------------

EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

(b) by the Recipients by giving five (5) Business Days prior written notice to
the Supplier, provided, however, that Services which require cooperation of a
third party or parties for cessation shall be terminated as promptly as
practicable following such five (5) Business Day notice period; and

(c) by Supplier by giving thirty (30) days prior written notice to the Recipient
Representative of Recipient Representative’s failure to pay material amounts not
in dispute that are greater than ninety (90) days past due.

Section 6.3 Effect of Termination. Other than as required by law, upon
termination of any Service pursuant to Section 6.1 or Section 6.2, Supplier will
have no further obligation to provide the terminated Service (or any Service, in
the case of the termination of this Agreement) and the Recipients will have no
obligation to pay any fees relating to such Service or make any other payments
hereunder; provided, however, that notwithstanding such termination, (i) the
Recipients shall remain liable to Supplier for fees owed and payable in respect
of Services provided prior to the effective date of the termination and (ii) the
provisions of Article II, Article IV, Article V, Article VI, and Article VII
shall survive any such termination.

ARTICLE VII.

MISCELLANEOUS

Section 7.1 Relationship. The Parties acknowledge and agree that this Agreement
does not create a fiduciary relationship, partnership, joint venture or
relationships of trust or agency between the Parties and that all Services are
provided by Supplier and its Affiliates as independent contractors.

Section 7.2 Entire Agreement. This Agreement (including Schedule I and Schedule
II) and the Purchase Agreement (and the agreements and other documents referred
to herein and therein) constitute the final agreement between the Parties with
respect to the subject matter hereof, and is the complete and exclusive
statement of the Parties’ agreement on the matters contained herein. All prior
and contemporaneous negotiations and agreements between the Parties with respect
to the matters contained herein are superseded by this Agreement.

Section 7.3 Cooperation. Each Party will cooperate with the other Parties and
provide the other Parties such information with respect to the performance of
any requirement of this Agreement as may be reasonably requested.

Section 7.4 Notices. All notices and other communications to be given to any
Party hereunder shall be sufficiently given for all purposes hereunder if in
writing and delivered by hand, courier or overnight delivery service or three
(3) days after being mailed by certified or registered mail, return receipt
requested, with appropriate postage prepaid, or when received in the form of
telegram or facsimile and shall be directed to the address set forth below (or
at such other address or facsimile number as such Party shall designate by like
notice):

 

12



--------------------------------------------------------------------------------

EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

  (a) If to Supplier or its Affiliates:

Alkermes Pharma Ireland Limited

Connaught House

1 Burlington Road

Dublin 4, Ireland

Attn:     Noeleen Kenny, Vice President Alliance Management

Fax No.: +(353) 1 772 8001

with a copy (which shall not constitute notice) to:

Goodwin Procter LLP

53 State Street

Boston, MA 02109

Attn:     Mitchell S. Bloom, Esq.

             Robert E. Puopolo, Esq.

Fax No.: (617) 523-1231

and with a copy (which shall not constitute notice) to:

Arthur Cox

Earlsfort Centre

Earlsfort Terrace

Dublin 2, Ireland

Attn:     Christopher P.J. McLaughlin

Fax No.: +(353) 1 616 3901

 

  (b) If to Recipient Representative or Recipients, to:

Recro Pharma, Inc.

490 Lapp Road

Malvern, PA 19355

Attn:     Charles Garner, Chief Financial Officer

Fax No.: (484) 395-2471

with a copy (which shall not constitute notice) to:

Pepper Hamilton LLP

Two Logan Square

Eighteenth and Arch Streets

Philadelphia, PA 19103

Attn:     Rachael M. Bushey, Esq.

Fax No.: (800) 860-1682

 

13



--------------------------------------------------------------------------------

EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Section 7.5 Assignment. This Agreement may not be assigned by any Party, by
operation of law or otherwise, without the express written consent of the other
Parties (which consent may not be unreasonably delayed, conditioned or
withheld); provided, however, that any Party may assign, mortgage, charge or
dispose of any of its rights or obligations under this Agreement without the
prior written consent of the other Parties (i) in the event of a merger, sale or
similar transaction involving all or substantially all of its assets, provided
that doing so does not add any obligations to provide Services hereunder or
(ii) to an Affiliate. In addition, any Party may designate an Affiliate to
perform its obligations hereunder, provided that such Party shall remain fully
responsible for the performance of its respective obligations hereunder.

Section 7.6 Governing Law Jurisdiction and Forum; Waiver of Jury Trial.

(a) This Agreement, and all claims or causes of action (whether based on
contract, tort or any other theory) that may be based upon, arise out of or
related to this Agreement or the negotiation, execution or performance of this
Agreement shall be governed by and construed in accordance with the laws of the
State of Delaware applicable to contracts negotiated, made and performed in such
State without giving effect to the choice of law principles of such State or
other jurisdiction that would require or permit the application of the laws of
another jurisdiction.

(b) Each of the Parties hereto irrevocably consents to the exclusive
jurisdiction and venue of any court within the State of Delaware in connection
with any matter based upon or arising out of this Agreement or the matters
contemplated herein, agrees that process may be served upon them in any manner
authorized by the laws of the State of Delaware for such Persons and waives and
covenants not to assert or plead any objection which they might otherwise have
to such jurisdiction, venue and such process

(c) Each Party to this Agreement knowingly, intentionally and voluntarily waives
to the fullest extent permitted by applicable Law trial by jury in any Action
brought by any of them against any other arising out of or in any way connected
with this Agreement, or any other agreements executed in connection herewith or
the administration thereof or any of the transactions contemplated herein or
therein. No Party to this Agreement shall seek a jury trial in any Action based
upon, or arising out of, this Agreement or any related instruments or the
relationship between the Parties. No Party will seek to consolidate any such
Action in which a jury trial has been waived with any other Action in which a
jury trial cannot be or has not been waived. Each Party to this Agreement
certifies that it has been induced to enter into this Agreement or instrument
by, among other things, the mutual waivers and certifications set forth above in
this Section 7.6. No Party has in any way agreed with or represented to any
other Party that the provisions of this Section 7.6 will not be fully enforced
in all instances.

Section 7.7 Severability. If any term or other provision of this Agreement is
held to be invalid, illegal or incapable of being enforced by any law or public
policy, all other terms and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner materially
adverse to any party. Upon such determination that any term or other

 

14



--------------------------------------------------------------------------------

EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

provision is invalid, illegal or incapable of being enforced, the Parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in an acceptable manner in
order that the transactions contemplated hereby are consummated as originally
contemplated to the greatest extent possible.

Section 7.8 Headings. The descriptive headings contained in this Agreement are
for convenience of reference only and shall not affect in any way the meaning or
interpretation of this Agreement.

Section 7.9 Amendment. The Parties may amend this Agreement only by a written
agreement signed by all Parties that identifies itself as an amendment to this
Agreement.

Section 7.10 Counterparts. This Agreement may be executed in one or more
counterparts, and by the different Parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement. This Agreement may be
executed in delivered by facsimile or other electronic transmission.

[ SIGNATURE PAGE FOLLOWS ]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been signed by or on behalf of each of
the parties set forth below as of the day first above written.

 

ALKERMES PHARMA IRELAND LIMITED By:

/s/

Name: Title: RECRO PHARMA, INC. By:

/s/

Name: Title: DV TECHNOLOGY LLC By:

/s/

Name: Title: ALKERMES GAINESVILLE LLC By:

/s/

Name: Title:

[Signature Page to Transition Services Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

Indemnification Agreement

(Attached)



--------------------------------------------------------------------------------

EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

INDEMNIFICATION AGREEMENT

This Indemnification Agreement (“Agreement”) is made as of April 10, 2015 by and
between Recro Pharma, Inc., a Pennsylvania corporation (the “Company”), and [* *
*] (“Indemnitee”).

RECITALS

WHEREAS, Alkermes Pharma Ireland Limited, a private limited company incorporated
in Ireland (“APIL”), the Company, DV Technology LLC, a Delaware limited
liability company, and Alkermes Gainesville LLC, a Massachusetts limited
liability company, have entered into a transition services agreement as of the
date hereof (the “Transition Services Agreement”);

WHEREAS, on behalf of APIL, Indemnitee shall provide certain services to the
Company as set forth in Sections 1.2(a), 1.2(b), and 1.2(c) of the Transition
Services Agreement (the “Services”); and

WHEREAS, in order to induce Indemnitee to provide the Services to the Company,
the Company wishes to provide for the indemnification of, and advancement of
expenses to, Indemnitee.

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

Section 1. Not a Contract for Employment.

(a) Nothing in this Agreement will be interpreted as a contract for Indemnitee’s
employment. All services provided by Indemnitee to the Company shall be
performed subject to the terms of Indemnitee’s employment with APIL.

(b) This Agreement shall continue in full force and effect after Indemnitee has
ceased to provide the Services.

Section 2. Definitions.

As used in this Agreement:

(a) “Change in Control” shall be deemed to have occurred if (i) any “person” (as
such term is used in Sections 13(d) and 14(d) of the Securities Exchange Act of
1934, as amended), other than a trustee or other fiduciary holding securities
under an employee benefit plan of the Company or a corporation owned directly or
indirectly by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company, is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under said Act), directly or
indirectly, of securities of the Company representing twenty-five percent
(25%) or more of the total voting power represented by the Company’s then
outstanding Voting Securities, other than such persons (of affiliates of such
persons) that currently hold in excess of twenty-five percent (25%) of the

 

A-1



--------------------------------------------------------------------------------

EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

total voting power represented by the Company’s outstanding Voting Shares on the
date hereof, or (ii) during any period of two consecutive years, individuals who
at the beginning of such period constitute the Board of Directors of the Company
(the “Board”) and any new director whose election by the Board or nomination for
election by the Company’s stockholders was approved by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
at the beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute a majority thereof,
or (iii) the stockholders of the Company approve a merger or consolidation of
the Company with any other corporation, other than a merger or consolidation
which would result in the Voting Securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into Voting Securities of the surviving
entity) at least fifty percent (50%) of the total voting power represented by
the Voting Securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation, or the stockholders of the
Company approve a plan of complete liquidation of the Company or an agreement
for the sale or disposition by the Company of (in one transaction or a series of
transactions) all or substantially all the Company’s assets.

(b) “Enforcement Expenses” shall include all reasonable attorneys’ fees,
retainers, court costs, transcript costs, fees of experts, witness fees, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service fees, and all other disbursements or expenses of the
types customarily incurred in connection with an action to enforce
indemnification or advancement rights, or an appeal from such action, including
without limitation the premium, security for, and other costs relating to any
cost bond, supersedes bond, or other appeal bond or its equivalent.

(c) “Enterprise” shall mean any domestic or foreign, for-profit or
not-for-profit, corporation (other than the Company), partnership, joint
venture, trust, employee benefit plan or other legal entity of which Indemnitee
is or was serving as a Representative at the request of the Company.

(d) “Expenses” shall include all reasonable and documented attorneys’ fees,
retainers, court costs, transcript costs, fees of experts, witness fees, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service fees, and all other disbursements or expenses of the
types customarily incurred in connection with prosecuting, defending, preparing
to prosecute or defend, investigating, being or preparing to be a witness in, or
otherwise participating in, a Proceeding or an appeal resulting from a
Proceeding, including without limitation the premium, security for, and other
costs relating to any cost bond, supersedes bond, or other appeal bond or its
equivalent. Expenses, however, shall not include amounts paid in settlement by
Indemnitee or the amount of judgments or fines against Indemnitee.

(e) “Independent Counsel” shall mean a law firm, or a partner (or, if
applicable, member) of such a law firm, that is experienced in matters of
contract law and neither presently is, nor in the past five years has been,
retained to represent: (i) the Company, any Enterprise or Indemnitee in any
matter material to any such party (other than with respect to

 

A-2



--------------------------------------------------------------------------------

EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

matters concerning Indemnitee under this Agreement, or of other indemnitees
under similar indemnification agreements), or (ii) any other party to the
Proceeding giving rise to a claim for indemnification hereunder. Notwithstanding
the foregoing, the term “Independent Counsel” shall not include any person who,
under the applicable standards of professional conduct then prevailing, would
have a conflict of interest in representing either the Company or Indemnitee in
an action to determine Indemnitee’s rights under this Agreement. The Company
agrees to pay the reasonable fees and expenses of the Independent Counsel
referred to above.

(f) The term “Proceeding” shall include any threatened, pending or completed
action, suit, arbitration, alternate dispute resolution mechanism,
investigation, inquiry, administrative hearing or any other actual, threatened
or completed proceeding, whether brought in the right of the Company or
otherwise and whether of a civil, criminal, administrative, regulatory or
investigative nature in which Indemnitee was, is or will be involved as a party
or otherwise by reason of the fact that Indemnitee is or was providing the
Services or by reason of any action taken by Indemnitee or of any action taken
on his part while providing the Services or while serving at the request of the
Company as a Representative of any Enterprise, in each case whether or not
serving in such capacity at the time any liability or expense is incurred for
which indemnification, reimbursement or advancement of expenses can be provided
under this Agreement; provided, however, that the term “Proceeding” shall not
include any action, suit or arbitration, or part thereof, initiated by
Indemnitee to enforce Indemnitee’s rights under this Agreement as provided for
in Section 13(e) of this Agreement.

(g) “Representative” shall mean a person occupying the position or discharging
the functions of a director, officer, employee, fiduciary, trustee or agent
thereof, regardless of the name or title by which the person may be designated.
The term does not imply that a director, as such, is an agent of a corporation.

(h) “Services” shall have the meaning set forth in the recitals.

(i) “Voting Securities” shall mean any securities of the Company which vote
generally in the election of directors.

Section 3. Indemnity in Third-Party Proceedings. The Company shall indemnify
Indemnitee in accordance with the provisions of this Section 3 if Indemnitee is,
or is threatened to be made, a party to or a participant in any Proceeding,
other than a Proceeding by or in the right of the Company to procure a judgment
in its favor. Pursuant to this Section 3, Indemnitee shall be indemnified
against all Expenses, judgments, fines and amounts paid in settlement actually
and reasonably incurred by Indemnitee or on his behalf in connection with such
Proceeding or any claim, issue or matter therein, if Indemnitee acted in good
faith and in a manner he reasonably believed to be in or not opposed to the best
interests of the Company and, in the case of a criminal proceeding, had no
reasonable cause to believe that his conduct was unlawful; provided, however,
that the Company has no obligation to indemnify the Indemnitee for amounts paid
in settlement without the Company’s prior written consent.

 

A-3



--------------------------------------------------------------------------------

EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Section 4. Indemnity in Proceedings by or in the Right of the Company. The
Company shall indemnify Indemnitee in accordance with the provisions of this
Section 4 if Indemnitee is, or is threatened to be made, a party to or a
participant in any Proceeding by or in the right of the Company to procure a
judgment in its favor. Pursuant to this Section 4, Indemnitee shall be
indemnified against all Expenses actually and reasonably incurred by him or on
his behalf in connection with such Proceeding or any claim, issue or matter
therein, if Indemnitee acted in good faith and in a manner he reasonably
believed to be in or not opposed to the best interests of the Company. No
indemnification for Expenses shall be made under this Section 4 in respect of
any claim, issue or matter as to which Indemnitee shall have been finally
adjudged by a court to be liable to the Company, unless and only to the extent
that the court of common pleas of the judicial district embracing the county in
which the registered office of the Company is located or any court in which the
Proceeding was brought shall determine upon application that, despite the
adjudication of liability but in view of all the circumstances of the case,
Indemnitee is fairly and reasonably entitled to indemnification for such
expenses as the court of common pleas or other court deems proper.

Section 5. Indemnification for Expenses of a Party Who is Wholly or Partly
Successful. Notwithstanding any other provisions of this Agreement and except as
provided in Section 8, to the extent that Indemnitee is a party to or a
participant in and is successful, on the merits or otherwise, in any Proceeding
or in defense of any claim, issue or matter therein, the Company shall indemnify
Indemnitee against all Expenses actually and reasonably incurred by him in
connection therewith. If Indemnitee is not wholly successful in such Proceeding
but is successful, on the merits or otherwise, as to one or more but less than
all claims, issues or matters in such Proceeding, the Company shall indemnify
Indemnitee against all Expenses actually and reasonably incurred by Indemnitee
or on his behalf in connection with each successfully resolved claim, issue or
matter. For purposes of this Section 5 and without limitation, the termination
of any claim, issue or matter in such a Proceeding by dismissal, with or without
prejudice, shall be deemed to be a successful result as to such claim, issue or
matter.

Section 6. Indemnification For Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee is, by reason of
providing the Services, a witness in any Proceeding to which Indemnitee is not a
party and is not threatened to be made a party, he shall be indemnified against
all Expenses actually and reasonably incurred by him or on his behalf in
connection therewith.

Section 7. Intentionally Omitted.

Section 8. Exclusions. Notwithstanding any provision in this Agreement to the
contrary, the Company shall not be obligated under this Agreement:

(a) to make any indemnity for amounts otherwise indemnifiable hereunder (or for
which advancement is provided hereunder) if and to the extent that Indemnitee
has otherwise actually received such amounts under any insurance policy,
contract, agreement or otherwise;

 

A-4



--------------------------------------------------------------------------------

EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

(b) to make any indemnity or advancement that is prohibited by applicable law;

(c) to make any indemnity or advancement in connection with any Proceeding (or
any part of any Proceeding) initiated by Indemnitee, including any Proceeding
(or any part of any Proceeding) initiated by Indemnitee against the Company or
its directors, officers, employees or other indemnitees.

Section 9. Advances of Expenses. The Company shall advance, to the extent not
prohibited by law, the Expenses incurred by Indemnitee in connection with any
Proceeding, and such advancement shall be made within twenty (20) days after the
receipt by the Company of a statement or statements requesting such advances
(which shall include invoices received by Indemnitee in connection with such
Expenses but, in the case of invoices in connection with legal services, any
references to legal work performed or to expenditures made that would cause
Indemnitee to waive any privilege accorded by applicable law shall not be
included with the invoice) from time to time, whether prior to or after final
disposition of any Proceeding. Advances shall be unsecured and interest free.
Advances shall be made without regard to Indemnitee’s ability to repay the
expenses and without regard to Indemnitee’s ultimate entitlement to
indemnification under the other provisions of this Agreement. Indemnitee shall
qualify for advances upon the execution and delivery to the Company of this
Agreement which shall constitute an undertaking providing that Indemnitee
undertakes to repay the advance if and to the extent that it is ultimately
determined by a court of competent jurisdiction in a final judgment, not subject
to appeal, that Indemnitee is not entitled to be indemnified by the Company. The
right to advances under this paragraph shall in all events continue until final
disposition of any Proceeding, including any appeal therein. Nothing in this
Section 9 shall limit Indemnitee’s right to advancement pursuant to
Section 13(e) of this Agreement.

Section 10. Procedure for Notification and Defense of Claim.

(a) To obtain indemnification under this Agreement, Indemnitee shall submit to
the Company a written request therefor and, if Indemnitee so chooses pursuant to
Section 11 of this Agreement, such written request shall also include a request
for Indemnitee to have the right to indemnification determined by Independent
Counsel.

(b) The Company will be entitled to participate in the Proceeding at its own
expense.

Section 11. Procedure Upon Application for Indemnification.

(a) Upon written request by Indemnitee for indemnification pursuant to
Section 10(a), a determination with respect to Indemnitee’s entitlement thereto
shall be made in the specific case: (i) by Independent Counsel in a written
opinion to the Board if Indemnitee so requests in such written request for
indemnification pursuant to Section 10(a), or (ii) by the Company if Indemnitee
does not so request such determination be made by Independent Counsel. In the
case that such determination is made by Independent Counsel, a copy of

 

A-5



--------------------------------------------------------------------------------

EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Independent Counsel’s written opinion shall be delivered to Indemnitee and, if
it is so determined that Indemnitee is entitled to indemnification, payment to
Indemnitee shall be made within ten (10) days after such determination.
Indemnitee shall cooperate with the Independent Counsel or the Company, as
applicable, making such determination with respect to Indemnitee’s entitlement
to indemnification, including providing to such counsel or the Company, upon
reasonable advance request, any documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination. Any
costs or expenses (including attorneys’ fees and disbursements) incurred by
Indemnitee in so cooperating with the Independent Counsel or the Company shall
be borne by the Company (irrespective of the determination as to Indemnitee’s
entitlement to indemnification) and the Company hereby indemnifies and agrees to
hold Indemnitee harmless therefrom.

(b) In the event that Indemnitee exercises his right to have his entitlement to
indemnification determined by Independent Counsel pursuant to clause (i) of
Section 11(a), the Independent Counsel shall be selected by Indemnitee. The
Company may, within ten (10) days after written notice of such selection,
deliver to Indemnitee a written objection to such selection; provided, however,
that such objection may be asserted only on the ground that the Independent
Counsel so selected does not meet the requirements of “Independent Counsel” as
defined in Section 2 of this Agreement, and the objection shall set forth with
particularity the factual basis of such assertion. Absent a proper and timely
objection, the person so selected shall act as Independent Counsel. If such
written objection is so made and substantiated, the Independent Counsel so
selected may not serve as Independent Counsel unless and until such objection is
withdrawn or a court has determined that such objection is without merit. If,
within twenty (20) days after the later of (i) submission by Indemnitee of a
written request for indemnification and Independent Counsel pursuant to Sections
10(a) and 11(a)(i) hereof, respectively, and (ii) the final disposition of the
Proceeding, including any appeal therein, no Independent Counsel shall have been
selected without objection, Indemnitee may petition a court of competent
jurisdiction for resolution of any objection which shall have been made by the
Company to the selection of Independent Counsel and/or for the appointment as
Independent Counsel of a person selected by the court or by such other person as
the court shall designate. The person with respect to whom all objections are so
resolved or the person so appointed shall act as Independent Counsel under
Section 11(a) hereof. Upon the due commencement of any judicial proceeding or
arbitration pursuant to Section 13(a) of this Agreement, Independent Counsel
shall be discharged and relieved of any further responsibility in such capacity
(subject to the applicable standards of professional conduct then prevailing).

Section 12. Presumptions and Effect of Certain Proceedings.

(a) In making a determination with respect to entitlement to indemnification
hereunder, it shall be presumed that Indemnitee is entitled to indemnification
under this Agreement if Indemnitee has submitted a request for indemnification
in accordance with Section 10(a) of this Agreement, and the Company shall have
the burden of proof to overcome that presumption in connection with the making
of any determination contrary to that presumption. Neither (i) the failure of
the Company or of Independent Counsel to have made a determination

 

A-6



--------------------------------------------------------------------------------

EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

prior to the commencement of any action pursuant to this Agreement that
indemnification is proper in the circumstances because Indemnitee has met the
applicable standard of conduct, nor (ii) an actual determination by the Company
or by Independent Counsel that Indemnitee has not met such applicable standard
of conduct, shall be a defense to the action or create a presumption that
Indemnitee has not met the applicable standard of conduct.

(b) The termination of any Proceeding or of any claim, issue or matter therein,
by judgment, order, settlement or conviction, or upon a plea of guilty, nolo
contendere or its equivalent, shall not (except as otherwise expressly provided
in this Agreement) of itself adversely affect the right of Indemnitee to
indemnification or create a presumption that Indemnitee did not act in good
faith and in a manner which he reasonably believed to be in or not opposed to
the best interests of the Company or, with respect to any criminal Proceeding,
that Indemnitee had reasonable cause to believe that his conduct was unlawful.

(c) The knowledge and/or actions, or failure to act, of any Representative of
the Company or any Enterprise shall not be imputed to Indemnitee for purposes of
determining the right to indemnification under this Agreement.

Section 13. Remedies of Indemnitee.

(a) Subject to Section 13(f), in the event that (i) a determination is made
pursuant to Section 11 of this Agreement that Indemnitee is not entitled to
indemnification under this Agreement, (ii) advancement of Expenses is not timely
made pursuant to Section 9 of this Agreement, (iii) no determination of
entitlement to indemnification shall have been made pursuant to Section 11(a) of
this Agreement within sixty (60) days after receipt by the Company of the
request for indemnification that does not include a request for Independent
Counsel, (iv) payment of indemnification is not made pursuant to Section 5 or 6
or the last sentence of Section 11(a) of this Agreement within ten (10) days
after receipt by the Company of a written request therefor or (v) payment of
indemnification pursuant to Section 3 or 4 of this Agreement is not made within
ten (10) days after a determination has been made that Indemnitee is entitled to
indemnification, Indemnitee shall be entitled to an adjudication by a court of
his entitlement to such indemnification or advancement. Alternatively,
Indemnitee, at his option, may seek an award in arbitration to be conducted by a
single arbitrator pursuant to the Commercial Arbitration Rules of the American
Arbitration Association. Indemnitee shall commence such proceeding seeking an
adjudication or an award in arbitration within one hundred and eighty (180) days
following the date on which Indemnitee first has the right to commence such
proceeding pursuant to this Section 13(a); provided, however, that the foregoing
time limitation shall not apply in respect of a proceeding brought by Indemnitee
to enforce his rights under Section 5 of this Agreement. The Company shall not
oppose Indemnitee’s right to seek any such adjudication or award in arbitration.

(b) In the event that a determination shall have been made pursuant to
Section 11(a) of this Agreement that Indemnitee is not entitled to
indemnification, any judicial proceeding or arbitration commenced pursuant to
this Section 13 shall be conducted in all respects as a de novo trial, or
arbitration, on the merits and Indemnitee shall not be prejudiced by

 

A-7



--------------------------------------------------------------------------------

EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

reason of that adverse determination. In any judicial proceeding or arbitration
commenced pursuant to this Section 13, the Company shall have the burden of
proving Indemnitee is not entitled to indemnification or advancement, as the
case may be.

(c) If a determination shall have been made pursuant to Section 11(a) of this
Agreement that Indemnitee is entitled to indemnification, the Company shall be
bound by such determination in any judicial proceeding or arbitration commenced
pursuant to this Section 13, absent (i) a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee’s
statement not materially misleading, in connection with the request for
indemnification, or (ii) a prohibition of such indemnification under applicable
law.

(d) The Company shall be precluded from asserting in any judicial proceeding or
arbitration commenced pursuant to this Section 13 that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court or before any such arbitrator that the Company is
bound by all the provisions of this Agreement.

(e) The Company shall indemnify Indemnitee against any and all Enforcement
Expenses and, if requested by Indemnitee, shall (within ten (10) days after
receipt by the Company of a written request therefor) advance, to the extent not
prohibited by law, such Enforcement Expenses to Indemnitee, which are incurred
by Indemnitee in connection with any action brought by Indemnitee for
indemnification or advancement from the Company under this Agreement or under
any liability insurance policies maintained by the Company for coverage of its
Representatives, regardless of whether Indemnitee ultimately is determined to be
entitled to such indemnification, advancement or insurance recovery, as the case
may be, in the suit for which indemnification or advancement is being sought.

(f) Notwithstanding anything in this Agreement to the contrary, no determination
as to entitlement to indemnification under this Agreement shall be required to
be made prior to the final disposition of the Proceeding, including any appeal
therein.

Section 14. Non-exclusivity; Survival of Rights; Insurance; Subrogation.

(a) No amendment, alteration or repeal of this Agreement or of any provision
hereof shall limit or restrict any right of Indemnitee under this Agreement in
respect of any action taken or omitted by such Indemnitee in the course of
providing the Services prior to such amendment, alteration or repeal. No right
or remedy herein conferred is intended to be exclusive of any other right or
remedy, and every other right and remedy shall be cumulative and in addition to
every other right and remedy given hereunder or now or hereafter existing at law
or in equity or otherwise. The assertion or employment of any right or remedy
hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other right or remedy.

(b) To the extent that the Company maintains an insurance policy or policies
providing liability insurance for Representatives of the Company or of any other
Enterprise, Indemnitee shall be covered by any such policy or policies that
applies to a Representative of the same position as Indemnitee in accordance
with its or their terms to the maximum extent of the

 

A-8



--------------------------------------------------------------------------------

EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

coverage available for any such Representative under such policy or policies.
If, at the time of the receipt of a notice of a claim pursuant to the terms
hereof, the Company has liability insurance in effect covering its
Representatives, the Company shall give prompt notice of the commencement of
such proceeding to the insurers in accordance with the procedures set forth in
the respective policies. The Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of Indemnitee, all
amounts payable as a result of such proceeding in accordance with the terms of
such policies.

(c) In the event of any payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable the Company to bring suit to enforce such rights.

(d) The Company’s obligation to provide indemnification or advancement hereunder
to Indemnitee who is or was serving at the request of the Company as a
Representative of any other Enterprise shall be reduced by any amount Indemnitee
has actually received as indemnification or advancement from such other
Enterprise.

Section 15. Duration of Agreement. This Agreement shall continue until and
terminate upon the later of: (a) three (3) years after the date that Indemnitee
shall have ceased to provide the Services or (b) one (1) year after the final
termination of any Proceeding, including any appeal, then pending in respect of
which Indemnitee is granted rights of indemnification or advancement hereunder
and of any proceeding commenced by Indemnitee pursuant to Section 13 of this
Agreement relating thereto. This Agreement shall be binding upon the Company and
its successors and assigns and shall inure to the benefit of Indemnitee and his
heirs, executors and administrators. The Company shall require and cause any
successor (whether direct or indirect by purchase, merger, consolidation
division or otherwise) to all, substantially all or a substantial part, of the
business and/or assets of the Company, by written agreement in form and
substance satisfactory to Indemnitee, expressly to assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform if no such succession had taken place.

Section 16. Severability. If any provision or provisions of this Agreement shall
be held to be invalid, illegal or unenforceable for any reason whatsoever:
(a) the validity, legality and enforceability of the remaining provisions of
this Agreement (including without limitation, each portion of any section of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby and shall remain enforceable to the
fullest extent permitted by law; (b) such provision or provisions shall be
deemed reformed to the extent necessary to conform to applicable law and to give
the maximum effect to the intent of the parties hereto; and (c) to the fullest
extent possible, the provisions of this Agreement (including, without
limitation, each portion of any section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby.

 

A-9



--------------------------------------------------------------------------------

EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Section 17. Enforcement.

(a) The Company expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on it hereby in order to induce
Indemnitee to provide the Services, and the Company acknowledges that Indemnitee
is relying upon this Agreement in providing such services to the Company.

(b) This Agreement constitutes the entire agreement between the parties hereto
with respect to the subject matter hereof and supersedes all prior agreements
and understandings, oral, written and implied, between the parties hereto with
respect to the subject matter hereof.

Section 18. Modification and Waiver. No supplement, modification or amendment,
or waiver of any provision, of this Agreement shall be binding unless executed
in writing by the parties thereto. No waiver of any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of any other provisions
of this Agreement nor shall any waiver constitute a continuing waiver.

Section 19. Notice by Indemnitee. Indemnitee agrees promptly to notify the
Company in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to any Proceeding
or matter which may be subject to indemnification or advancement as provided
hereunder. The failure of Indemnitee to so notify the Company shall not relieve
the Company of any obligation which it may have to Indemnitee under this
Agreement or otherwise, except to the extent that the Company is materially
prejudiced by such failure.

Section 20. Notices. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given if (i) delivered by hand and receipted for by the party to whom said
notice or other communication shall have been directed, (ii) mailed by certified
or registered mail with postage prepaid, on the third business day after the
date on which it is so mailed, (iii) mailed by reputable overnight courier and
receipted for by the party to whom said notice or other communication shall have
been directed or (iv) sent by facsimile transmission, with receipt of oral
confirmation that such transmission has been received:

(a) If to Indemnitee, at such address as Indemnitee shall provide to the
Company.

(b) If to the Company to:

Recro Pharma, Inc.

490 Lapp Road

Malvern, PA 19355

Attention: Gerri Henwood

or to any other address as may have been furnished to Indemnitee by the Company.

 

A-10



--------------------------------------------------------------------------------

EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Section 21. Contribution. To the fullest extent permissible under applicable
law, if the indemnification provided for in this Agreement is unavailable to
Indemnitee for any reason whatsoever, the Company, in lieu of indemnifying
Indemnitee, shall contribute to the amount incurred by Indemnitee, whether for
judgments, fines, penalties, excise taxes, amounts paid or to be paid in
settlement and/or for Expenses, in connection with any Proceeding in such
proportion as is deemed fair and reasonable in light of all of the circumstances
in order to reflect (i) the relative benefits received by the Company and
Indemnitee in connection with the event(s) and/or transaction(s) giving rise to
such Proceeding; and/or (ii) the relative fault of the Company (and its
Representatives) and Indemnitee in connection with such event(s) and/or
transactions.

Section 22. Applicable Law and Consent to Jurisdiction. This Agreement and the
legal relations among the parties shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware, without regard
to its conflict of laws rules. Except with respect to any arbitration commenced
by Indemnitee pursuant to Section 13(a) of this Agreement, the Company and
Indemnitee hereby irrevocably and unconditionally (i) agree that any action or
proceeding arising out of or in connection with this Agreement shall be brought
only in a court of competent jurisdiction in the State of Delaware (a “Delaware
Court”), and not in any other state or federal court in the United States of
America or any court in any other country, (ii) consent to submit to the
exclusive jurisdiction of the Delaware Court for purposes of any action or
proceeding arising out of or in connection with this Agreement, (iii) consent to
service of process at the address set forth in Section 20 of this Agreement with
the same legal force and validity as if served upon such party personally within
the State of Delaware, (iv) waive any objection to the laying of venue of any
such action or proceeding in the Delaware Court, and (v) waive, and agree not to
plead or to make, any claim that any such action or proceeding brought in the
Delaware Court has been brought in an improper or inconvenient forum.

Section 23. Headings. The headings of the paragraphs of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.

Section 24. Identical Counterparts. This Agreement may be executed in one or
more counterparts, each of which shall for all purposes be deemed to be an
original but all of which together shall constitute one and the same Agreement.
Only one such counterpart signed by the party against whom enforceability is
sought needs to be produced to evidence the existence of this Agreement.

[Remainder of Page Intentionally Left Blank]

 

A-11



--------------------------------------------------------------------------------

EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year first above written.

 

RECRO PHARMA, INC. By:

 

Name: Title: INDEMNITEE

 

[* * *]

 

Current Indemnitee Address

 

 

 

 

A-12



--------------------------------------------------------------------------------

EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

SCHEDULE I

Supplier and its Affiliates or subcontractors will provide the following
Services subject to the terms of this Agreement and the Purchase Agreement.

 

#

  

Detailed Description of Service

  

Supplier Service
Coordinator

  

Recipient Service
Coordinator

1.    Transfer of emails and other electronic data (including electronic
documents and employee data) related primarily to the Business to the extent not
fully transferred to Recipients at Closing.    Rutter, Inc. and [* * *]    [* *
*] 2.    Transfer of any hard copy records related primarily to the Business to
the extent not fully transferred to Recipients at Closing.    [* * *]    [* * *]
3.    Transfer of the existing safety database for Verelan/Verapamil (Argus
database) to Recipients or their nominated third party provider, to the extent
not fully transferred to Recipients at Closing, and support Recipient’s
pharmacovigilance and adverse event reporting obligations with respect to
Verelan/Verapamil, until June 30, 2015 at the latest. The Parties shall develop
a plan by May 15, 2015 for the transport on or before May 28, 2015. Such plan
shall be mutually agreed upon by the parties.    [* * *]    [* * *] 4.   
Transfer of ownership for any applications/INDs currently owned by Supplier or
its Subsidiaries (other than the Company or Alkermes Gainesville) (e.g. DMF,
IND, NDA’s, etc.) that relate solely to the Products to the extent not fully
transferred to Recipients at Closing, provided that Supplier and Recipient shall
collaborate with respect to the letters/correspondence to be provided to
Governmental Entities regarding transfer of regulatory responsibilities before
such applications/INDs are transferred.    [* * *]    [* * *]



--------------------------------------------------------------------------------

EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

#

  

Detailed Description of Service

  

Supplier Service
Coordinator

  

Recipient Service
Coordinator

5.    Transfer of information with respect to the Business and in the possession
and control of Supplier or its Subsidiaries (other than the Company or Alkermes
Gainesville) relating to IP/patent litigation and employee litigation, provided
that Supplier shall provide any necessary consents or letters reasonably
requested by the Recipient Representative’s legal counsel to transfer such
information relating to such litigation, to the extent not fully transferred to
Recipients at Closing.    [* * *]    [* * *] 6.    Transfer of information with
respect to the Business and in the possession and control of Supplier or its
Subsidiaries (other than the Company or Alkermes Gainesville) relating to R&D
related primarily to the Products, manufacturing and facilities, to the extent
not fully transferred to Recipients at Closing.    [* * *]    [* * *] 7.   
Transfer of information with respect to the Business and in the possession and
control of Supplier or its Subsidiaries (other than the Company or Alkermes
Gainesville) relating to Clinical Trial Masterfiles and case report forms and
nonclinical data relating to the Products, to the extent not fully transferred
to Recipients at Closing.    [* * *]    [* * *] 8.    Assistance with the
support and transfer to Recipients of (i) business relationships, (ii) audit,
tax, accounting, financial, insurance, claims handling and treasury functions,
(iii) employee files, benefits and recruiting transition support and (iv)
ongoing regulatory activities (CMC, documentation, facilities), in each case of
(i) through (iv) primarily related to the Business, to the extent not fully
transferred to Recipients at Closing, provided that Supplier will collaborate
with Recipient to transfer such items as soon as reasonably practicable after
Closing.    [* * *]    [* * *] 9.    Assistance to Alkermes Gainesville
employees who hold stock or stock options in Alkermes plc from Supplier and its
Subsidiaries’ captive broker in exercising options, determining tax basis of
equity grants, retrieving tax/transaction reports, and transferring shares to
their personal accounts.    [* * *]    N/A

 

A-14



--------------------------------------------------------------------------------

EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

#

  

Detailed Description of Service

  

Supplier Service
Coordinator

  

Recipient Service
Coordinator

10.    Transfer of flat files, data, and/or an alternate solution (where
appropriate) from the items listed on Part I(b) of Schedule II.    [* * *]    [*
* *] 11.    Promptly following the Closing, file documentation with relevant
patent authorities to effect recordal of transfer of patents, patent
applications and trademark registrations in the name of DV Technology LLC from
the current owner of record; provided, that if the Closing occurs before 10:00
a.m., prevailing Eastern time, on the Closing Date, such documentation shall be
filed with the United States Patent and Trademark Office on the Closing Date.   
[* * *]    [* * *] 12.    Services with respect to SOX controls for Alkermes
Gainesville (i.e., documentation that identifies key processes and key controls
within those processes).    [* * *]    [* * *] 13.    [* * *]    [* * *]    [* *
*]

 

A-15



--------------------------------------------------------------------------------

EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

SCHEDULE II

Transition Services

Part I(a): IT Services

Supplier and its Affiliates or subcontractors will provide the following
Services subject to the terms of this Agreement and the Purchase Agreement.

 

#

  

Detailed Description of Service

  

Supplier Service
Coordinator

  

Recipient Service
Coordinator

1.    SAP Services (including maintenance; GL account creation, cost center
creation, reporting hierarchies)    [* * *]    [* * *] 2.    Maximo (Plant
Maintenance)    [* * *]    [* * *] 3.    ComplianceWire Learning Management
System    [* * *]    [* * *] 4.    LIMS (Thermo Scientific Laboratory
Information Management System)    [* * *]    [* * *] 5.    SDMS/ELN (Waters)   
[* * *]    [* * *] 6.    SLIM (H&A Scientific Stability Laboratory Information
System)    [* * *]    [* * *] 7.    Veeva Vault (QA Doc Mgt) - As a result of
the Closing of the Purchase Agreement, Supplier has agreed to provide Alkermes
Gainesville with direct access, through Supplier’s controlled document system
(Veeva Vault), to those documents required to continue operating the Alkermes
Gainesville Facility (located at 1300 Gould Drive, Gainesville, GA 30504) under
cGMPs. Such access will be in effect until Recipients have completed setup of
their own self-sustained controlled document system. Affiliates of Alkermes
Gainesville will not have access to Supplier’s Veeva Vault.    [* * *]    [* *
*]

 

A-16



--------------------------------------------------------------------------------

EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

#

  

Detailed Description of Service

  

Supplier Service
Coordinator

  

Recipient Service
Coordinator

8.    Octagon and SafeBio Pharma (Regulatory Submissions and eSignature)    [* *
*]    [* * *] 9.    External Collaboration (SharePoint, Extranets)    [* * *]   
[* * *] 10.    Intranet Support Services    [* * *]    [* * *] 11.    E-mail
(SmartPhone, Tablet, Exchange, External gateways, Mobile Device Management, Spam
Filtering, PGP)    [* * *]    [* * *] 12.    IT Help Desk Application
(ServiceNow)    [* * *]    [* * *] 13.    Data separation / parsing for each
application above    [* * *]    [* * *] 14.    Modifications to existing system
configuration, reports and interfaces to support application and source data
changes    [* * *]    [* * *] 15.    Development of new reports and interfaces
necessary to support Alkermes Gainesville    [* * *]    [* * *] 16.    End-user
Computing Infrastructure (Internet, SEP/PGP Wireless, Remote PC Desktop Control,
Self-Service P/W Management, PC Helps/Vitalyst desktop support)    [* * *]    [*
* *] 17.    Wide Area Network    [* * *]    [* * *] 18.    Active Directory
Domain Services Support    [* * *]    [* * *] 19.    Network Infrastructure
Services and Support (Backup/Replication, Monitoring, Anti-virus, VMware, Web
Filtering, Firewalls, etc.)    [* * *]    [* * *] 20.    Remote Access System
Support / VPN    [* * *]    [* * *]

 

A-17



--------------------------------------------------------------------------------

EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

#

  

Detailed Description of Service

  

Supplier Service
Coordinator

  

Recipient Service
Coordinator

21.    IT Contracts Management and Support    [* * *]    [* * *] 22.    IT
Security Services and Support    [* * *]    [* * *] 23.    NextDocs (Change
Control)    [* * *]    [* * *]

Part I(b): Excluded IT Services

Supplier and Recipient Representative have agreement that the items listed below
on this Part I(b) of Schedule II shall not be transferred to the Recipients and
shall not be included in the definition of “Services.”

 

  •   Oracle eBusiness Suite HRIS Services

 

  •   Oracle Fusion (Employee Performance and Comp Planning)

 

  •   Concur Travel & Expense System

 

  •   ADP Payroll/ADP ConnectTaleo (HR Recruiting and Applicant Tracking)

 

  •   Okta (Single-Signon)

 

  •   Third-Party Personnel Benefit Providers

 

  •   Backup Support Services (NetBackup, Data Domain)

 

  •   IT Quality Management Services and Support

 

  •   IT Management System (ITMS) Framework, Audit and Control Testing Support

 

A-18



--------------------------------------------------------------------------------

EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Part II: Other

Supplier and its Affiliates or subcontractors will provide the following
Services subject to the terms of this Agreement and the Purchase Agreement

 

#

  

Detailed Description of Service

  

Supplier Service
Coordinator

  

Recipient Service
Coordinator

1.    Support with respect to ongoing prosecution of the patent applications
owned by the Company    [* * *]    [* * *]

 

A-19